          Case 3:20-cv-00516-VAB Document 34 Filed 04/24/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                      §
                                                 §
       Plaintiff                                 §
                                                 §
v.                                               §          CIVIL NO. 3:20-cv-00516
                                                 §
VINCENT K. MCMAHON                               §
                                                 §          APRIL 24, 2020
       Defendant.                                §

     PLAINTIFF’S MOTION TO SEAL MEMORANDUM OF LAW IN SUPPORT OF
           PLAINTIFF’S APPLICATION FOR PREJUDGMENT REMEDY

       Plaintiff, Oliver Luck, moves, pursuant to D. Conn. L. Civ. R. 5(e), for leave to file under

seal the Memorandum of Law in Support of Plaintiff’s Application for Prejudgment Remedy. In

support of his Motion, Mr. Luck files herewith a supporting Memorandum of Law, a redacted

version of the Memorandum of Law in Support of Plaintiff’s Application for Prejudgment Remedy

filed publicly, and an unredacted copy of the same provisionally filed under seal.

       WHEREFORE, Mr. Luck respectfully moves this Court to seal the Memorandum of Law

in Support of Plaintiff’s Application for Prejudgment Remedy, together with such other and further

relief as this Court deems just and proper.

                                              Respectfully submitted,

                                              PLAINTIFF OLIVER LUCK

                                              /s/ Andrew M. Zeitlin
                                              Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                              Joette Katz (Fed Bar No. ct30935)
                                              SHIPMAN & GOODWIN LLP
                                              300 Atlantic Street
                                              Stamford, Connecticut 06901
                                              Tel.: (203) 324-8100
                                              Fax: (203) 324-8199
                                              Email: azeitlin@goodwin.com
                                              Email: jkatz@goodwin.com



ORAL ARGUMENT NOT REQUESTED
Case 3:20-cv-00516-VAB Document 34 Filed 04/24/20 Page 2 of 2




                           AND
                           /s/ Paul J. Dobrowski
                           Paul J. Dobrowski (phv 10563)
                           Vanessa L. Pierce (phv 10561)
                           DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                           4601 Washington Avenue, Suite 300
                           Houston, Texas 77007
                           Telephone: (713) 659-2900
                           Facsimile: (713) 659-2908
                           Email: pjd@doblaw.com
                           Email: vpierce@doblaw.com

                           HIS ATTORNEYS




                              2
